27/00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 4/16/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Flange 46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bilyeu et al 2007/0045599A1.
Bilyeu et al discloses the claimed invention as recited in the claims as recited below:

1. Aslip coupling tool for use when positioning a tubular slip coupling on pipe having an exterior surface, said slip coupling having an interior surface sized for receiving the pipe extending between opposite ends, said coupling tool comprising:

a semi-annular collar 20 & 24a&b having a circular inner surface sized to engage the exterior surface of the pipe, said inner surface extending between a forward end face and a rearward end face opposite said forward end face sized and shaped for aligning with a first end of said opposite ends of the slip coupling when the interior surface of the slip coupling receives the pipe and the inner surface of the collar engages the exterior surface of the pipe:

a striking plate 30 extending outward from the forward end face of the collar, said striking plate having an impact surface spaced from the collar for impacting the coupling tool to drive the slip coupling into a predetermined position along the pipe; and

a handle 28 extending outward from the collar for engaging the inner surface of the collar with the exterior surface of the pipe and aligning the rearward end face of the collar with said first end of the slip coupling while impacting the impact surface of the striking plate to drive the slip coupling into the predetermined position along the pipe.

2. Aslip coupling tool as set forth in claim 1, wherein the striking plate includes an inner end and an outer end, said inner end having a semi-circular inner margin corresponding to the forward end face of the collar to transmit impact loading to the collar when the impact surface of the coupling tool is impacted to drive the slip coupling into the predetermined position. See Fig.3 and element 30 which has inner and outer margin surfaces.

3. A slip coupling tool as set forth in claim 2, wherein the inner end of the striking plate includes a semi-annular flange 42  extending outward from the forward

end face of the collar, said flange including the semi-circular inner margin aligned with the forward end face of the collar. Note from the drawing the flange is not clearly defined so anything can be the flange.

4. Aslip coupling tool as set forth in claim 3, wherein the impact surface of the striking plate extends outward from the flange. See outside surface of element 30


6. Avslip coupling tool as set forth in claim 4, wherein the handle abuts the striking plate opposite the impact surface. See Fig.1

7. Aslip coupling tool as set forth in claim 1, wherein the handle extends outward to a grip 29 opposite the collar. See Fig.1

8. Aslip coupling tool as set forth in claim 7, wherein the grip is spaced from the impact surface of the striking plate. See Fig.1

9. Aslip coupling tool as set forth in claim 7, wherein the grip is adapted to dampen forces transmitted through the handle when the impact surface is impacted. This is the purpose of grip to not transfer all of the force into the user by space and distance

10. Aslip coupling tool as set forth in claim 1, wherein:

said slip coupling tool is a first slip coupling tool in a set comprising said first slip coupling tool and a second slip coupling tool having a configuration generally similar to that of the first slip coupling tool; and

the semi-annular collar of said second slip coupling tool having a circular inner surface sized to engage the exterior surface of a pipe having a different outer diameter than the pipe for which the circular inner surface of the collar of said second slip coupling tool is sized. See Element 29 and figures 1-3

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and the rest is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 30, 2022